Citation Nr: 0600624	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a migraine 
disorder, previously characterized as a pain disorder, 
secondary to service-connected right eye disorder.

2.  Entitlement to service connection for major depression, 
secondary to service-connected right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the White 
River Junction, Vermont Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for a pain disorder and major depression as 
secondary to a service-connected right eye condition.  
Jurisdiction of the veteran's appeal was subsequently 
transferred to the Phoenix, Arizona Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the Pittsburgh, 
Pennsylvania Regional Office in January 2002.  A transcript 
of the hearing is of record.  In June 2003, the Board 
remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in November 
2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  The veteran's migraine disorder and major depression are 
not shown to have been caused or aggravated by his service-
connected right eye disorder.




CONCLUSION OF LAW

A migraine disorder and major depression are not proximately 
due to or the result of the service-connected right eye 
disorder.  38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The Board notes that a substantially complete claim was 
received in June 2000, before the enactment of the VCAA.  An 
RO letter dated in July 2003, after the original adjudication 
of the claim, provided the veteran the notice required under 
the VCAA and the implementing regulations.  However, the July 
2003 letter failed to notify the veteran of the evidence 
required to substantiate his claim for service connection for 
a disability claimed as secondary to a service-connected 
disability.  But the reasons and bases of the July 2004 
Supplemental Statement of the Case (SSOC) specifically 
explained to the veteran what the evidence must show in order 
to establish service connection for the claimed disability as 
secondary to a service-connected disability.  In addition, 
the July 2004 SSOC provided the veteran with the complete 
text of 38 C.F.R. § 3.310 that pertains to service connection 
due to a service-connected disability.  The veteran was not 
prejudiced by not receiving the VCAA notification prior to 
the initial AOJ decision, as he had over a year to respond to 
the July 2004 SSOC prior to the certification of his appeal 
to the Board.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In October 1989, the veteran was granted service connection 
for a right eye injury sustained in service, March 1964, when 
he fell down and hit his eye against a rock, which resulted 
in blurred vision.  The separation physical examination 
report noted that the veteran's visual acuity in the right 
eye was 20/20.

Medical records dated from November 1996 to February 2002 
from a chiropractor,  D.A., show that the veteran received 
manipulations for constant unrelenting headaches, diagnosed 
as migraine, unspecified without mention of intractable 
migraine, nonallopathic lesions of the thoracic, cervical and 
head region, as well as muscle spasm and joint stiffness. 

A March 1997 letter from W.E., D.O., was to the effect that 
he evaluated the veteran in November 1996 during which time 
he reported that he was suffering from severe neck pain with 
radicular pain into the interscapular region on occasion and 
posterior occipital headaches that the veteran felt 
originated in the upper cervical region as well.  The pain 
had been present for at least five years and was made worse 
by prolonged sitting at his computer.  Physical examination 
revealed that stimulation of the C2-C3 facet joints produced 
characteristic headache pain. 

A November 1998 letter from a private physician, L.L., M.D., 
shows that the veteran presented with a long history of 
headache, which the veteran described as beginning in the 
neck either on the right or left side and it appeared to be 
located an inch or two below the skin in the occiput on the 
mid line.

A May 1999 private treatment record from T.F., M.D. shows 
that the veteran reported that when he had neck pain that was 
particularly bad, he would get a headache all over.  The pain 
began six years earlier.  He denied occipital pain or tension 
headache type symptoms.

A June 1999 letter from A.G., Ph.D., the veteran's 
psychologist, stated that the veteran suffered from a severe 
case of osteoarthritis in the neck for several years, and 
because of this physical condition and his inability to work, 
the veteran had become severely depressed and anxious.  In a 
January 2000 letter, he stated that the veteran had suffered 
a loss of the usefulness of his right eye that affected his 
ability to read computer monitors and caused much anxiety.  
The psychologist opined that this problem had been a 
significant contributor to the veteran's severe anxiety and 
depression disorders.

In June 2000, the veteran submitted a claim for service 
connection for a pain disorder and depression, arguing that 
his service-connected right eye disorder caused his pain and 
depression.

In June 2000, the veteran underwent a VA examination, wherein 
he reported that his headaches began approximately six or 
seven years ago.  His depression began around the same time.  
He stated that the headaches occurred everyday, secondary to 
pain.  His headaches also worsened when he had eye strain 
because of his right eye injury.  The Axis I diagnoses were 
pain disorder, associated with post psychological factors and 
general medical condition, chronic and major depressive 
disorder, recurrent, moderate in severity, without psychotic 
features.  The VA examiner opined that the veteran suffered 
from a pain disorder and his depression was related to this 
pain disorder.  He further stated that it was unclear whether 
the veteran's pain disorder was related to his eye condition.

In February 2001, the veteran underwent a VA eye examination.  
The veteran reported that he began having headaches about six 
or seven years ago, which he felt were brought on by eye 
strain.  Corrected distance visual acuity of the right eye 
was 20/200 and 20/20 in the left eye.  The diagnoses were 
long standing choroidal rupture with macular involvement in 
the right eye secondary to ocular injury and glaucoma 
suspect.  The examiner opined that the veteran's ocular 
injury in service would not account for any ocular pain.  In 
addition, as the veteran's binocular vision was 20/20 and the 
onset of the migraines did not coincide with the ocular 
injury, the examiner did not feel that the ocular injury was 
related to the veteran's chronic pain syndrome.

A July 2001 VA outpatient medical record shows that the 
veteran received treatment for his eyes and his headaches.  
The veteran stated that when he had eye strain, he would get 
a migraine.  He associated his headaches with visual tasks.  
Upon physical examination, the diagnoses were decreased 
visual acuity secondary to longstanding trauma of the right 
eye and headaches secondary to asthenopia caused when the 
veteran was not wearing reading correction.  The physician 
opined that the veteran's headaches were not entirely 
consistent with his refractive error and his migraine and 
chronic daily headache should be worked-up by neuro.

In January 2002, the veteran testified during a travel board 
hearing at the RO before the undersigned Veterans Law Judge 
and stated that his headaches began about seven years earlier 
and had not stopped since then.  He was sensitive to light.  
In addition, anytime he tried to use his eyes, that activity 
would trigger a headache.  He stated that a physician at the 
VA medical center agreed that his eye condition was related 
to his headaches.  He also stated that another physician had 
opined that his eye condition was related to his headaches, 
but did not remember the physician's name.

In a February 2002 letter, D.A., a chiropractor, stated that 
patients have been known to have increased pain from doing 
"close-up" work due to eye strain.  This has been known as 
an aggravating factor for neck pain and for headaches based 
his clinical experience.  It was his opinion that the veteran 
had complications involving his neck pain and headaches.

A February 2002 letter from a private physician, R.K., M.D., 
shows that the veteran had cervical spine dysfunction and 
some mild peripheral nerve changes.  R.K., M.D. opined that 
neither of these likely contributed completely to the 
veteran's headache disorder.

In October 2002, the RO received the veteran's Social 
Security Administration (SSA) records, which included a 
statement from the veteran dated in June 1999, that showed 
that the veteran had constant severe neck aches.  The neck 
aches caused severe migraine headaches, an upset stomach, and 
a runny nose.

In March 2004, the veteran underwent a VA eye examination.  
The veteran reported that he had headaches in different parts 
of his head and sometimes he had a headache in the back of 
the right eye.  He felt that the headaches were related to 
his service-connected eye injury because when he used his 
eyes for anything, it made his headache worse.  After 
physical examination, the diagnoses were choroidal rupture to 
trauma in 1964, resulting in mild decreased visual acuity; 
glaucoma suspect in the right eye; mild cataracts of the 
right eye; and chronic headaches for a 10-year duration.  The 
VA physician opined that it was unlikely that the veteran's 
right eye disorder caused or aggravated his migraine, pain 
disorder, or his depression.  She reasoned that the headaches 
did not occur until 30 years after the ocular injury.  In 
addition the right eye disorder was stable and there was no 
reason to believe his disorder would begin to cause headaches 
30 years after the initial injury.  Further, the veteran's 
corrected visual acuity was 20/20 with both eyes open and 
20/50 in the right eye so there was no reason to believe that 
the veteran's right eye condition would result in undue eye 
strain.  She also reasoned that eyestrain could cause 
headaches, but headaches from eyestrain are mild frontal type 
headaches, which tend to occur at the end of the day.  The 
veteran stated that his headaches were severe, he woke up 
with them, and his headaches were aggravated by changes in 
barometric pressure, none of which corresponded to the 
tension type headaches associated with eye strain.  Finally 
she stated that reading or the use of eyes could aggravate 
migraines, regardless of any ocular condition.

In March 2004, the veteran underwent a VA psychiatric 
examination.  Upon examination, the Axis I diagnosis was mood 
disorder due to migraines with depressive feature.  The VA 
psychologist opined that it was not likely and the 
probability was less than 50 percent that the veteran's 
depressed mood was directly related to his eye injury.  Based 
upon a review of the veteran's VA eye examination as well as 
his eye examination in White River Junction, Vermont, the 
psychologist noted the providers opined that the veteran's 
headaches were not entirely consistent with his refractive 
error and his eye condition would not account for any ocular 
pain.  In addition, the examiners stated that the onset of 
the veteran's migraines did not coincide with the ocular 
injury.  The examiner also noted that the veteran reported 
not having a problem with depression prior to the onset of 
his headaches.  Therefore, the VA psychologist opined that 
the veteran's mood disorder was directly related to his 
migraine headaches, but because the VA physicians that 
conducted the veteran's eye examinations opined that his 
headaches were not related to his eye injury, the VA 
psychologist opined that the veteran's mood disorder was also 
not related to his eye injury.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful review of the evidence of record, the Board 
finds that service connection for the veteran's migraine 
disorder and major depression as secondary to his service-
connected right eye disorder is not warranted.

In regards to the veteran's migraine disorder, the Board 
notes that in a February 2002 letter, D.A., a chiropractor, 
stated that eye strain is known to be an aggravating factor 
for headaches and it was his opinion that the veteran was 
experiencing this problem.  However, according to the March 
2004 VA examiner, the veteran's corrected visual acuity using 
both eyes was 20/20 and the visual acuity in his right eye 
was 20/50.  Therefore, there was no reason to believe that 
the right eye would cause undue eyestrain.  Assuming arguendo 
that the veteran did strain his eyes for accurate vision, the 
March 2004 VA examiner stated that the veteran's reported 
headaches were not consistent with headaches that are a 
result of eye strain, as the veteran's headaches are severe 
and consistent throughout the day, and headaches as a result 
of eye strain are mild frontal type headaches that tend to 
occur at the end of the day.  Additionally, the February 2001 
VA examiner opined that the veteran's headaches were not 
related to his right eye disorder because the onset of the 
migraines did not coincide with the ocular injury in service.

The Board further notes that during his January 2002 Board 
hearing, the veteran stated that a VA outpatient physician 
opined that his headaches were related to his service-
connected right eye condition.  Review of the referenced July 
2001 VA outpatient medical record shows that the diagnosis 
was decreased visual acuity secondary to longstanding trauma 
of the right eye and headaches secondary to asthenopia caused 
when the veteran was not wearing reading correction.  The VA 
physician also stated that the veteran's headaches were not 
entirely consistent with his refractive error.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, the Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
In this regard, the Board finds that the medical evidence of 
record does not support a finding that the veteran's 
headaches are caused or aggravated by his right eye disorder.  
As such, the February 2001 and March 2004 VA examiners both 
opined that the veteran's headaches were not related to his 
service-connected right eye disorder.  These opinions were 
based on physical examination and review of the veteran's 
claims folders.  Although the July 2001 VA physician noted 
that the veteran's headaches were secondary to asthenopia, 
she also stated that his headaches were not entirely 
consistent with refractive error and she did not note that 
she had reviewed the veteran's claims folder.  Therefore, 
because the February 2001 and March 2004 VA examiners 
reviewed the veteran's entire claims folder, and gave 
rationale for their opinions, the Board accepts this medical 
evidence as more probative evidence showing that the 
veteran's headaches are not caused or aggravated by his 
service-connected right eye disorder.

Regarding the veteran's major depression, the Board finds 
that his depression is not caused or aggravated by his right 
eye disorder.  Accepting that the veteran's depression is 
caused by his pain disorder, to include his migraines, as 
shown by the March 2004 VA examiner, as noted above, the 
Board has found that the veteran's migraines are not related 
to his service-connected right eye disorder.  Although in 
January 2000, A.G., Ph.D., stated that the loss of the 
usefulness of the veteran's right eye caused him much 
anxiety, the June 2000 and March 2004 VA examiners, who both 
reviewed the veteran's claims folders, both attributed the 
veteran's psychiatric disorder to his pain disorder.  In this 
regard, in June 1999, the same psychologist also associated 
the veteran's osteoarthritis in the neck and his inability to 
work as the cause of his depression and anxiousness.  As the 
medical evidence of record supports a finding that the 
veteran's depression is related to his pain disorder and not 
to his service-connected right eye disorder, the Board finds 
that service connection for the veteran's major depression as 
secondary to his service-connected right eye disorder is not 
warranted.


ORDER

Entitlement to service connection for a migraine disorder and 
major depression as secondary to service-connected right eye 
disorder is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


